Dove, J. Claimant seeks to recover the sum of $142.42 for certain books furnished by claimant to the Division of Vocational Rehabilitation. Subsequently a stipulation was entered into by and between claimant and respondent establishing that the invoices were not paid on the grounds that the funds appropriated for such payments had lapsed. The stipulation further provides that the amount of $142.42 is owed by respondent to claimant. This Court has held that, when the appropriation for the biennium from which a claim should have been paid has lapsed, it will enter an order for the amount due claimant. Claimant is hereby awarded the sum of $142.42.